Affirmed and Opinion Filed September 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01423-CR

                           KEITH ALLEN WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F01-46409-H

                               MEMORANDUM OPINION
                            Before Justices Francis, Myers, and Lewis
                                   Opinion by Justice Francis

       Keith Allen Williams appeals from the adjudication of his guilt for theft of property

valued at $200,000 or more. The trial court assessed punishment at ten years in prison, probated

for five years. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See
Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying duties of

appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
131423F.U05
                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE
 
 
 




                                                 ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


KEITH ALLEN WILLIAMS, Appellant                    Appeal from the Criminal District Court
                                                   No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01423-CR       V.                        F01-46409-H).
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014



 

 




                                            ‐3‐